DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 1 and 11 discloses “…when an enhanced operating mode is selected, the stopping condition is also dependent on a quantity representing the speed of the movement of the handling arm, and when a simple operating mode is selected, the stopping condition is independent of the quantity representing the speed of the movement of the handling arm”.
The closest prior art of record is Aulton et al. (US 20130238202, hereinafter Aulton). Aulton teaches “the machine controller is programmed to manage the boom lift down speed according to speed parameters including high speed, low speed and creep speed or stop. If the vertical load on the rear axle stays above a first value, the machine controller manages the boom lift down speed at the high speed parameter. If the vertical load on the rear axle becomes less than a second value, the machine controller manages the boom lift down speed at the creep speed or stop parameter. If the vertical load on the rear axle is between the first value and the second value, the machine controller manages the boom lift down speed at the low speed parameter”.
Another closest prior art of record is Plate et al. (US 5639119, hereinafter Plate). Plate teaches “FIGS. 9 and 10 show an alternate embodiment of the invention which includes a hydraulic control system 254 for controlling frame tilting speed and rear axle tilting depending upon the angular position of the boom 24 and whether the vehicle's braking system is engaged. Moreover, frame tilting is overridden if the vehicle tilts a predetermined angle from the vertical”.

Claims 2-10 and 12-15 are allowed as being dependent claims to the previously allowed claims 1 and 11.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663